DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7-8, 13-15 recite the limitation “about”. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification as filed describes locating centralizers within about 6 to 36 inches (at least a 600% increase of the minimum range value) of the intake and dimensioning the centralizers to hold the intake about 0.2 to 2 inches (at least a 1000% increase of the minimum range value) from the casing. For example, it is unclear if 9 inches is considered ‘about’ 12 inches, ‘about’ 6 inches, or neither. 
The examiner suggests removing the term or amending the specification to include language similar to:
As used herein, "about", "approximately," "substantially," and "significantly" will be understood by persons of ordinary skill in the art and will vary to some extent on the context in which they are used. If there are uses of the term which are not clear to persons of ordinary skill in the art given the context in which it is used, "about" and "approximately" will mean plus or minus 10% of the particular term and "substantially" and "significantly" will mean plus or minus 5% of the particular term.
Claims 3 and 10 includes the limitation(s): “…a third plurality of centralizers are…” It is unclear if the limitation “a third plurality of centralizers” requires the assembly to contain at least 6 centralizers or if this is a typographical error and should read “a third plurality of centralizer[[s]] wings are…” consistent with the independent claim recitation of “…a first plurality of centralizer wings…” and “…a second plurality of centralizer wings…”
Claims 2-7, 9-13, 15-20 are rejected based on dependency from a rejected claim.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,162,338 in view of Head (US 20120024543). Although the patented claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the pending application are essentially the same as claims 1-20 of the patent and any differences are minor and/or elements of obvious design choice. Any differences that may exist cause the patented claims to be narrower than the pending claims, and therefore the patented claims fully encompass the pending claims and are obviously directed to the same invention. 
For example, the patent does not claim specific dimensions or expressly state the first plurality of centralizer wings is disposed within about 12 inches of the pump intake; the second plurality of centralizer wings is disposed within about 12 inches of the pump intake. However, it would have been considered obvious to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ) to have modified the combination to include positioning centralizers within about 6 inches of the intake ports in order to allow the operator to customize the downhole tool for the specific environment (hole size, angle, inclination, dog leg, fluid type, pressure, etc.) where the tool is to be used, allowing the operator to eliminate sag near the intake by ensuring the pump is centered along its length to provide flow around and into the pump as it is known in the art that centering the pump reduces the chance of debris build up on one side of the pump and reduces improper or inefficient cooling of the motor. See Head (US 20120024543) [0044, 0048-0052]. 
Additionally, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date (AIA ) or at the time the invention was made (Pre-AIA ).
Furthermore, absent a teaching as to the criticality of the specified size ratio, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
See MPEP 2144.04 IV.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Whiteley (US 5107927) teaches a cylindrical production intake (Whiteley 46 in Fig. 8) that is solid (Whiteley T in Fig. 5) on a first side (Whiteley near T in Fig. 5) defining about 180 degrees of the cylinder and having a plurality of intake ports (Whiteley near B in Fig. 5) on an opposite side (Whiteley B in Fig. 5) defining another about 180 degrees of the cylinder; a first plurality of centralizer wings (Whiteley 42 Fig. 8) disposed radially about the pump intake on a downhole side of the intake ports; and a second plurality of centralizer wings (Whiteley 42 Fig. 8) 
Raglin (US 10920560) teaches a cylindrical production intake (Raglin 102b/102c) that is solid (Raglin top 102b/102c) on a first side (Raglin 102b/102c near top) defining about 180 degrees of the cylinder and having a plurality of intake ports (Raglin 120c/120b) on an opposite side (Raglin near 120c/120b Fig. 10A) defining another about 180 degrees of the cylinder.
Hill (US 20200308940) teaches An electric submersible pump (ESP) assembly, comprising: a pump intake (Hill comprising 204) defining a plurality of intake ports (Hill 208, [0017]) disposed circumferentially around the pump intake; a self-orienting sleeve (Hill 206, [0023, 0027]) disposed around the intake ports, free to contact and block (Hill [0023, 0027]) upward facing intake ports when the ESP assembly is disposed in a horizontal or offset position.
Selph (US 20070051509) teaches a cylindrical pump intake (Selph 15) having a plurality of intake ports (Selph 39) and a first plurality of centralizer wings (Selph 23) disposed radially about the pump intake on a downhole side (Selph near 23) of the intake ports; and a second plurality of centralizer wings (Selph 25) disposed radially about the pump intake on an uphole side (Selph near 25) of the intake ports, the ports (Selph 39) positioned between the first and second plurality of centralizer wings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674